Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art teaches multi part phones, including those with a main portion and multiple subunits.  It is also known that these units may be communicatively coupled in a wired, bussed or wireless manner.   Further addition of brackets for different modes of structural support are found in the art.  However, the prior art does not disclose, as a whole, the complete structural detail wherein a mobile terminal, comprises a main unit; a first sub unit; and a second sub unit, wherein the first sub unit is communicatively connected to the main unit, the second sub unit is communicatively connected to the main unit; the first sub unit is provided with a touch screen; the main unit comprises a peripheral side surface, and a first surface and a second surface that are opposite to each other, the peripheral side surface is connected between the first surface and the second surface, a bracket groove is defined in the first surface by recessing from the first surface, the main unit is provided with a bracket, and the bracket is rotatable relative to the first surface to be rotated into or out of the bracket groove;  when the bracket is rotated out of the bracket groove, the first sub unit is mountable to the first surface, the second sub unit is capable of detachably leaning against the bracket, and a first angle is formed between a touch surface of the touch screen and a display surface of the second sub unit, the first angle being greater than 90°; and when the bracket is rotated into the bracket groove, the first sub unit is mountable to the first surface, and the second sub unit is detachably mountable to the second surface.
When incorporating all of the respective limitations of each claim as a whole and in combination, none of the prior art discloses the features as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO-892 for further state of art references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEWIS G WEST whose telephone number is (571)272-7859. The examiner can normally be reached Monday-Friday, 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.